ALLOWANCE
The Examiner acknowledges the terminal disclaimer filed 9/7/21, which obviates the outstanding double patenting rejections. Accordingly, these rejections are withdrawn, and the Examiner finds claims 1-26 allowable. The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Rhodes (US 7,580,907 B1) discloses, inter alia, an orientation and scale invariant object recognition system using a hierarchical neural network.
Khosla (US 8,165,407 B1) discloses, inter alia, a position-, scale-, and orientation-invariant object recognition system using a neural network.
Riesenhuber and Poggio (Riesenhuber, Maximilian, and Tomaso Poggio. "Hierarchical models of object recognition in cortex." Nature neuroscience 2.11 (1999): 1019-1025.) disclose, inter alia, a model for translation- and scale-invariant object recognition.
However, none of the prior art reference of record disclose or suggest the combination of features recited in claim 1, including specifically:
the sub-networks comprising at least a parent feature node, a pool node, a parent-specific child feature (PSCF) node, and a child feature node;
the parent feature node of at least one sub-network configured with a selection function actionable on at least two pool nodes connected to the parent feature node of the at least one sub-network;
the pool node of the at least one sub-network configured with a selection function actionable on at least two PSCF nodes connected to the pool node of the at least one sub-network; ...
wherein the recursively architected network is configured to identify the transformed object depicted in the second image as the object depicted in the first image.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Vincent Gonzales/
Primary Examiner, Art Unit 2124